         Case 4:19-cv-03425-JST Document 31 Filed 07/29/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  NIANTIC, INC.,                                     Case No.19-cv-03425-JST
                 Plaintiff,

          v.

  GLOBAL++, et al.,
                 Defendants.




                       NOTICE REGARDING VIDEO RECORDING

       A request has been made to video record the August 8, 2019 Motion for Preliminary

Injunction in this case pursuant to General Order 65, Cameras in the Courtroom Pilot Project.



( )    All parties have consented to the video recording of the proceeding; unless otherwise

       ordered by the presiding judge, the proceeding will be video recorded as part of the Pilot

       Project. See cand.uscourts.gov/cameras for more information.
       << If there is additional detail needed to explain that only certain aspects will be, or will

       not be recorded, such as a certain witness will be excluded, or that only the closing

       arguments will be recorded, include that text here, otherwise click "SKIP". >>

(x)    At least one party has opposed the request to video record and/or the Court has denied the

       request; the proceeding will not be video recorded.



Dated: 7/29/2019                                      Susan Y. Soong, Clerk of Court



                                                      Signature of Clerk or Deputy Clerk
